Citation Nr: 0400091	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to non-service-connected burial benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953 and died in May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the appellant's claim of entitlement 
to non-service-connected burial benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A rating decision dated in November 2000 granted 
entitlement to non-service-connected pension benefits.  

3.  The veteran died at home on May [redacted], 2002.  

4.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.  Service connection for 
the cause of the veteran's death was denied in an unappealed 
rating decision dated in August 2002.  

5.  There was no claim for compensation or pension pending at 
the time of the veteran's death that would have resulted in 
an award of compensation or pension.  

6.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  

7.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.  


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the appellant has 
been informed of the evidence necessary to substantiate her 
claim and of her and VA's respective obligations to obtain 
different types of evidence.  The Board finds that the notice 
and duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:  

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's death, 
and

(i) In the case of an original claim there is 
sufficient evidence of record to have supported an award 
of compensation or pension effective prior to the date 
of the veteran's death, or

(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the date of 
the veteran's death to indicate that the deceased would 
have been entitled to compensation or pension prior to 
the date of death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in line of 
duty, and the body of the deceased is being held by a State 
(or a political subdivision of a State) and the Secretary 
determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and

(ii) That there are not available sufficient 
resources in the veteran's estate to cover burial and 
funeral expenses; and

	(4) The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.  

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).  

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).  

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States; 
and

	(5) The applicable further provisions of 38 C.F.R. § 
3.1600 and §§ 3.1601 through 3.1610.  

38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.  

Analysis

The record shows that a rating decision dated in January 2000 
granted the veteran's claim of entitlement to non-service-
connected pension benefits.  

The veteran died at home on May [redacted], 2002.  At the time of his 
death, the veteran was not receiving VA compensation or 
pension benefits.  

The record shows that the appellant submitted an application 
for burial benefits in June 2002 and specified that she was 
not claiming that the cause of death was service connected.  
She later claimed entitlement to service connection for the 
cause of the veteran's death, but her claim was denied by a 
rating decision dated in August 2002.  The record does not 
show that she initiated an appeal of that decision.  

The record further shows that the veteran died at home.  
Thus, at the time of his death, the veteran was not receiving 
treatment under VA authority or contract and was not 
hospitalized or traveling under VA authority or contract.  38 
C.F.R. §§ 3.1600(c), 3.1605.  

Although the RO granted entitlement to non-service-connected 
pension benefits in a rating decision of January 2000, 
effective from October 12, 1999, pension payments were not 
authorized effective March 1, 2001, because veteran's 
countable family income exceeded the maximum annual pension 
amount, even after unreimbursed medical expenses were 
deducted.  The RO so informed the veteran in correspondence 
dated May 9, 2002.  Thus, pension benefits were not actually 
being paid at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(1).  Moreover, no claim for pension or compensation 
was pending at the time of his death.  38 C.F.R. § 
3.1600(b)(2).  

There is no indication in the record that the veteran's body 
was held by a State, or political subdivision of a State, 
that no next of kin or other person claimed the body, and 
that there were insufficient available resources to cover 
burial and funeral expenses.  The appellant indicated on her 
June 2002 application for burial benefits that the place of 
burial was the Bridges Chapel Church, Pittsboro, Mississippi.  
On the application, she specified that the veteran was not 
buried in a cemetery owned by a state or the Federal 
government.  A burial allowance is therefore not warranted 
under 38 C.F.R. § 3.1600(b)(3).  

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant specified in her application for burial benefits 
that the veteran was not buried at a state owned-cemetery.  
See 38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  The service medical records show treatment for 
rubella (German measles) and for a variety of other 
complaints, but his separation examination in January 1953 
was completely unremarkable.  No defects were documented.  
Moreover, the veteran's separation document, his DD 214, does 
not reflect that he was separated as a result of physical or 
mental disability; rather, he was transferred to a Reserve 
component.  38 C.F.R. § 3.1600(f)(3).  

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant could well believe 
that she is entitled to these benefits based on the veteran's 
service and on the January 2000 grant of entitlement to a 
non-service-connected pension.  As the veteran was not 
actually receiving pension benefits at the time of his death, 
there is no basis for a grant of the benefit now sought.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).  It follows that the claim 
for non-service-connected burial benefits must be denied.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to non-service-connected burial benefits is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



